Citation Nr: 0509790	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  99-17 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for chondromalacia of 
the right knee.  

2.	Entitlement to service connection for the residuals of an 
abrasion of the left knee.  

3.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
low back injury.  

4.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
neck injury.  

5.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
shoulder injury.  

6.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for narcolepsy.  

7.	Entitlement to a rating in excess of 10 percent for pes 
planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty for training from April 
1976 to September 1976 and on active duty from October 1976 
to October 1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in March 2001.  At that 
time, the Board granted one of the issues on appeal, service 
connection for pes planus.  The RO assigned a 10 percent 
evaluation for this disorder.  The veteran has appealed the 
rating.  The propriety of the evaluation is now before the 
Board.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran testified at a hearing at the RO in July 2002 and 
at a video-conference hearing before a member of the Board in 
September 2003.  At the July 2002 hearing, he withdrew the 
issue, previously developed for appellate consideration, of 
entitlement to service connection for dental trauma for the 
purpose of obtaining VA outpatient dental treatment.  While 
he gave testimony regarding this issue at his hearing in 
September 2003, that testimony consisted of a statement 
indicating that he has sustained no dental trauma during 
service, but had only had a dental prosthesis, a bridge, 
fitted.  Under these circumstances, the Board considers the 
issue to have been withdrawn.  

By rating decision dated in January 2002, the RO denied 
service connection for sleep apnea.  The veteran indicated 
his disagreement with this denial and a statement of the case 
was issued.  The veteran was told that he needed to perfect 
an appeal as to the additional issue.  This was not done.  
Hence this issue is not properly before the Board.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. § 20.302(c) 
(1997); Roy v. Brown, 5 Vet. App. 554 (1993).  


FINDINGS OF FACT

1.  Chronic chondromalacia of the right knee is not currently 
demonstrated.  

2.  Residuals of an abrasion of the left knee are not 
currently demonstrated.  

3.  In a February 1998 decision, the Board denied entitlement 
to service connection for a sleep disorder (claimed as 
narcolepsy), a neck disorder, a shoulder disorder, and a back 
disorder.  

4.  Evidence received subsequent to the February 1998 
decision of the Board is cumulative and, when considered with 
evidence earlier of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  

5.  The veteran's bilateral pes planus is correctable and 
manifested by pain, without marked deformity, indications of 
swelling, or characteristic callosities.  


CONCLUSIONS OF LAW

1.  Chronic chondromalacia of the right knee was neither 
incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Residuals of an abrasion of the left knee were neither 
incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  The additional evidence received subsequent to the 
February 1998 decision of the Board is not new and material, 
the claims are not reopened and the February 1998 Board 
decision is final.  38 U.S.C.A. §5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (a) (2001)

4.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the veteran's claim was initially adjudicated 
by the RO in June 1999, prior to the enactment of the VCAA in 
November 2000.  Furnishing the veteran with VCAA notice prior 
to this initial adjudication was clearly both a legal and 
practical impossibility.  VA's General Counsel has held that 
the failure to do so does not constitute error.  See 
VAOGCPREC 7-2004.  69 Fed. Reg. 59989 (2004).  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).

It is found that, subsequent to the enactment of the VCAA, 
the RO has provided the veteran with the appropriate notice 
for compliance with the VCAA.  In this regard the RO notified 
the appellant of the requirements necessary to establish his 
claim in the statement of the case and supplemental 
statements of the case.  In addition, the veteran was 
furnished a letter in April 2001 that provided notification 
of the information and medical evidence necessary to 
substantiate this claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence that he believes 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 
Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  For 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error. 

Service Connection for Knee Disorders

The veteran is claiming service connection for disabilities 
of each knee that, he asserts, began as the result of 
service.  Review of the service medical record shows that the 
veteran was seen in March 1977 for complaints of bilateral 
knee pain.  Examination showed that the knees appeared 
normal.  He was treated again for complaints of knee pain on 
several other occasions during service and in June 1977, the 
assessment was chondromalacia.  In May 1979, the veteran was 
involved in a motor vehicle accident at which time he was 
noted to have sustained an abrasion of the left knee and 
lower leg.  On examination for separation from service, in 
July 1979, no manifestations of a left leg abrasion were 
reported.  It was noted that the veteran had pain in the 
right knee "once in a while."  The report of an August 1979 
separation examination was negative for any complaints and 
noted normal clinical evaluations of the lower extremities.  

VA outpatient treatment records, dated from January 1992 to 
March 1993, have been received.  These records show treatment 
for complaints of right knee pain, beginning in January 1992 
at which time the veteran stated that he had had intermittent 
knee pain since a motor vehicle accident in 1989.  
Examination showed normal range of motion and no tenderness, 
erythema, or swelling.  The assessment was right knee pain.  
This same assessment was made in June 1992.  

The veteran was afforded a VA joint examination in August 
1993.  At that time, he did not have complaints regarding 
either of his knees.  

VA outpatient treatment records, dated from July 1993 to 
August 1994 show that, in February 1994, the veteran had a 
complaint of left knee pain that he stated occurred when he 
hurt the knee at home while playing with his sons.  The 
assessment was traumatic arthritis of the left knee.  A March 
1994 chart entry noted the veteran's complaints of left knee 
pain following a basketball game two weeks prior.  The 
assessment was knee pain.  In April 1994, the veteran was 
seen for evaluation of the knee.  He reported having had an 
injury in a motor vehicle accident in 1988.  Examination of 
the knee showed no effusion, but marked subpatellar 
crepitation bilaterally and pain on the left.  X-ray studies 
of the left knee were normal.  The impression was patello-
femoral degenerative joint disease.  

X-ray studies of the knees, conducted at a VA facility in 
February 2002, showed minimal degenerative changes.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The veteran is claiming service connection for disabilities 
of each of his knees that he believes occurred while he was 
on active duty.  While the service medical records do show 
that he had complaints of pain in the right knee during 
service, and was diagnosed as having chondromalacia during 
service, there is no current indication that he has a 
disability of the right knee that is related to the 
complaints that he had while on active duty.  There is no 
current diagnosis of chondromalacia of the right knee and no 
medical opinion relating the current knee disorder, shown on 
X-ray studies as being mild degenerative changes, to service.  
Under these circumstances, there is no basis to establish 
service connection for chondromalacia of the right knee and 
the claim must be denied.  

Regarding the claim for service connection for residuals of 
an abrasion of the left knee, it is noted that the veteran 
did sustain an abrasion in a motor vehicle accident in 
service, but no residuals of this abrasion have been 
described since that time.  No abnormality of the knee was 
demonstrated on examination for separation from service or on 
examination by VA in 1993.  There were no further complaints 
of a left knee disorder until 1994 after he had sustained an 
injury while at home with his sons.  As no residuals of a 
left knee abrasion have been demonstrated since service, 
service connection is not warranted.  

It is noted that the veteran has given sworn testimony at two 
hearings on appeal to the effect that he believes that there 
is a relationship between service and his claimed knee 
disabilities.  As a layman, however, he is not competent to 
give an opinion requiring medical knowledge such as involved 
in making diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

New and Material Evidence

Service connection for the residuals of a back injury, neck 
injury, shoulder injury and a sleep disorder, claimed as 
narcolepsy, was previously denied by the Board in a February 
1998 decision.  Under such circumstances, the decision of the 
Board is final, with the exception that a veteran may later 
reopen his claim if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104.  Therefore, it must first be 
determined whether or not new and material evidence has been 
submitted such that the claim may now be reopened.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

It is noted that the law defining new and material evidence 
was recently changed with the VCAA.  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The regulatory 
changes for 3.156(a), which governs new and material claims 
apply to claims filed on or after August 29, 2001 and are not 
applicable in the present case.  

Under the regulations in effect prior to August 29, 2001, new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the February 1998 Board 
decision included the service medical records that showed 
that the veteran was treated for complaints of back, neck and 
right shoulder pain, as well as for possible narcolepsy, 
while he was on active duty.  The records show that the sleep 
disorder had apparently begun prior to entering active duty.  
On examination for separation from service, no pertinent 
abnormal was noted.  Also included in the record at the time 
of the prior decision by the Board were VA outpatient 
treatment records, dated from 1992 to 1994, which show 
treatment for right shoulder and back pain.  

In August 1993, the veteran underwent a VA examination for 
narcolepsy where it was determined that the veteran 
manifested three of the four signs of narcolepsy by history.  
An orthopedic examination also performed in August 1993 
showed diagnostic impressions of mechanical low back and 
cervical neck pain, and right shoulder pain that appeared to 
be primarily due to acromioclavicular arthritis.  The veteran 
testified at a hearing on appeal in 1994, at which time he 
stated that he had been experiencing his claimed problems 
since service.  In a July 1996 statement, the veteran's 
private physician indicated that he had treated the veteran 
for complaints of numbness, weakness, pain in the left upper 
extremity, pain in the neck and headaches that the veteran 
stated he had experienced since an inservice jeep accident.  
X-ray studies showed an anterior compression fracture of the 
C-5 vertebra that the physician believed was probably due to 
trauma.  

Evidence of record subsequent to the February 1998 Board 
decision includes additional VA outpatient treatment records, 
dated through February 2002, showing intermittent treatment 
for the veteran's low back, neck and shoulder, without any 
opinion relating the disabilities to the veteran's period of 
active duty.  Also of record is a VA psychiatric examination, 
conducted in May 2001 that showed a diagnosis of history of 
narcolepsy, probably malingering and a VA psychiatric 
examination conducted in January 2002.  At that time, the 
pertinent assessment was history of narcolepsy.  No 
relationship with service was noted at that time.  

The Board determined that there was no medical evidence of a 
link between the veteran's service and any sleep disorder, or 
disorders of the neck, back or shoulders.  

The evidence submitted by the veteran since February 1998 
consists primarily of records of treatment many years after 
service that does not indicate in any way that the conditions 
are related to service.  Such evidence is not new and 
material evidence upon which the claim may be reopened.  Cox 
v. Brown, 5 Vet. App. 95 (1993).  It is noted that the 
veteran testified at two hearings on appeal in July 2002 and, 
before the undersigned, in September 2003.  While he gave 
sworn testimony to the effect that he believes that there is 
a relationship between service and his claimed disabilities, 
it is noted that he is a layman, and, as such, is not 
competent to give an opinion requiring medical knowledge such 
as involved in making diagnoses or explaining the etiology of 
a condition.  Such testimony in and of itself is not 
sufficient to reopen a previously denied claim for service 
connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Evidence submitted subsequent to the September 2003 hearing 
shows treatment for various disabilities, but not for the 
disorders at issue.  

Under these circumstances, new and material evidence to 
reopen the previously denied claims for service connection 
for back, neck, shoulder disorders or for narcolepsy has not 
been submitted and the application to reopen the claims is 
denied.  

Increased Rating

Service connection for pes planus was granted by the Board in 
March 2001.  In an August 2001 rating action, the RO 
implemented this allowance and assigned a 10 percent 
evaluation, effective from May 26, 1999.  That evaluation has 
been appealed.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For mild flatfoot, with symptoms relieved by built-up shoe or 
arch supports, a noncompensable rating is warranted.  
Moderate flatfoot, with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, either bilateral or 
unilateral, a 10 percent rating is warranted.  A 30 percent 
evaluation is warranted for severe bilateral acquired 
flatfoot (pes planus) manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  
38 C.F.R. § 4.71a, Code 5276.  

An examination was conducted by VA in May 2001.  At that 
time, the veteran stated that he had had pain in his feet 
since 1979 and had been told that he had "flat feet."  On 
examination, the veteran stated that he had pain with 
prolonged standing.  The right foot showed normal contours of 
the anatomy of the foot, with a correctable supple flat foot 
deformity.  He had 20 degrees of dorsiflexion and 50 degrees 
of plantar flexion at the ankle.  There was no evidence of a 
tight heel cord.  The left foot also showed a correctable 
flat foot deformity.  There were normal contours and anatomy 
of the foot and no clawing noted.  There was 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion, without 
evidence of tight heel cord.  X-ray studies showed minimal 
degenerative changes of the first metatarsophalangeal joints 
of each foot and a bipartitie tibial sesamoid of the right 
foot.  The assessment was bilateral correctable supple flat 
feet.  

The veteran testified at his hearings on appeal in 2002 and 
2003 that he had significant disability from his bilateral 
pes planus.  These included pain and swelling on use.  

The veteran's bilateral pes planus is correctable with arch 
supports.  The veteran has complaints of pain, but no 
evidence of swelling on objective examination, marked 
deformity, or characteristic callosities.  The medical 
evidence demonstrates that the veteran's pes planus does not 
more nearly approximate the severe level of disability 
required for a higher evaluation than the moderate level of 
disability contemplated by the assigned evaluation.  Under 
these circumstances, the evidence does not show that the 
veteran has met the criteria for a rating in excess of 10 
percent.  

The Board has considered whether a higher rating is warranted 
under any other potentially applicable diagnostic code but 
has determined that the disability is most appropriately 
rated under Diagnostic Code 5276 and that a higher rating is 
not warranted under any other diagnostic code.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating in excess of 10 percent.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The preponderance of the evidence is against the claims, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

ORDER

Service connection for chondromalacia of the right knee is 
denied.  Service connection for residuals of a laceration of 
the left knee is denied.  An application to reopen claims for 
service connection for low back, neck, shoulder, and 
narcolepsy is denied.  Entitlement to an initial rating in 
excess of 10 percent for pes planus is denied.  



	                        
____________________________________________
	M. E. Larkin
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


